J-S67027-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

LLOYD A. DECKER

                            Appellant                  No. 621 WDA 2014


             Appeal from the Judgment of Sentence April 11, 2013
               In the Court of Common Pleas of Crawford County
              Criminal Division at No(s): CP-20-CR-0000973-2011


BEFORE: DONOHUE, J., MUNDY, J., and FITZGERALD, J.*

MEMORANDUM BY MUNDY, J.:                           FILED JANUARY 08, 2015

        Appellant, Lloyd A. Decker, appeals nunc pro tunc from the April 11,

20131 aggregate judgment of sentence of four to eight years’ incarceration

after the trial court granted his post-sentence motions and imposed a new

sentence on three counts of theft by deception, one count of theft by failure




____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
  Appellant purports to appeal from the December 10, 2012 judgment of
sentence.   The trial court, however, granted Appellant’s post-sentence
motions and modified Appellant’s sentence on April 11, 2013. Therefore,
Appellant is properly appealing from the April 11, 2013 judgment of
sentence. We have corrected our caption accordingly.
J-S67027-14


to make required disposition of funds, and two counts of securing execution

of documents by deception.2 After careful review, we affirm.

        The trial court summarized the relevant facts of this case as follows.

                     [Appellant] is purportedly a developer who sold
              lots to David and Jennifer Spahn (the “Spahns”) and
              to Steven and Deborah Stegman (the “Stegmans”),
              and contracted to sell lots to Thomas D. Kelly
              (“Kelly”). … [The details of the transactions relating
              to each purchaser are as follows.]

                      Spahns: Responding to [Appellant’s] Internet
              advertisement for the sale of lots along French Creek
              in Crawford County, Mr. Spahn arranged to meet
              with [Appellant] at the site in early 2010. They
              verbally agreed that [Appellant] would have some
              trees removed, the land leveled, and a water well
              installed. Mr. Spahn was assured that the electric
              service would be available and, while the Spahns
              initially did not need them, sewage facilities would
              not be a concern because of the property’s remote
              location in East Fairfield Township. The purchase
              price was set at $15,000.          Closing was held
              sometime between January 19 and February 1,
              2010, prior to which some tree removal and grading
              had been done. A well was subsequently completed.

                     The local sewage enforcement officer (the
              “SEO”), after inspecting the Spahns’ land on April 14,
              2010, informed [Appellant] that the soils would not
              pass a perk test, i.e., were unsuitable for any type of
              in-ground septic system eligible for a permit.
              [Appellant] never disclosed the SEO’s report to the
              Spahns, nor did he offer to rescind the purchase and
              sale transaction.

                   By check dated May 27, 2010, [Appellant] was
              paid $1,850 for electric service, which was never
____________________________________________


2
    18 Pa.C.S.A. §§ 3922, 3927, and 4144, respectively.



                                           -2-
J-S67027-14


          provided. In the following months, [Appellant] twice
          contacted Mr. Spahn and succeeded in interesting
          him in the purchase of a pre-fabricated log cabin to
          be built on the purchased lots. They met on August
          5, 2010, and [Appellant] was paid $500 cash and
          $3,000 by check, with the balance of the $7,500
          purchase price paid by check dated August 13, 2010.
          All checks were immediately cashed. [Appellant]
          verbally contracted with Benjamin Byler (“Byler”) for
          the installation of the cabin. No building permit was
          ever sought, for which a sewage permit would have
          been a prerequisite.

                Byler substantially completed the portable
          cabin, though at a height [Appellant] had specified of
          about thirty inches above ground in violation of
          zoning regulations; a minimum of eight and a half
          feet was required because the property lay in a flood
          zone. When the only payments Byler received from
          [Appellant] were two checks, both of which bounced,
          he removed the cabin. The Spahns were never
          refunded any of the money they paid [Appellant] for
          either the cabin or electric service, and their
          telephone calls to him went unreturned.

                Stegmans: Also responding to [Appellant’s]
          Internet advertisements, Mr. Stegman met with him
          on April 14, 2010 and discussed plans to build a
          cabin on lots adjoining the Spahn property. They
          executed a sales agreement ten days later, setting
          the purchase price at $30,000 and appending a list
          of improvements consisting of tree removal, leveling,
          planting grass, and adding driveways and utilities,
          with completion being “weather dependent.” The
          specified utilities included “H2O, electric, and spring
          water holding tank (1000 gal).” Closing was held on
          May 15, 2010, and prior or subsequent thereto[,] the
          property was leveled, grass planted, identified trees
          cut down, graveled driveway added, and a sixty foot
          well dug.

               Electrical service was never established, nor
          was a permitted sewage system ever installed.
          [Appellant] knew from the SEO’s April 14, 2010

                                   -3-
J-S67027-14


           report, which had evaluated the Stegman as well as
           the Spahn lots, that an in-ground sewage system
           was impermissible. He nevertheless later informed
           Mr. Stegman that a stake indicated the location of
           the spring water holding tank, without disclosing that
           such a tank did not constitute an allowable septic
           system.

                  Kelly:    After also viewing an Internet
           advertisement posted by [Appellant], Mr. Kelly met
           with him on May 6, 2010 to evaluate the offered real
           estate along French Creek as a site for a weekend
           getaway cottage.      [Appellant] suggested a fresh
           water holding tank as an adequate sewer system,
           which Kelly refused.      They that day signed an
           Agreement of Sale expressly contingent upon
           approval for a sewer system costing no more than
           fifteen thousand dollars.

                 The property was owned by W. L. Dunn
           Construction Company (“W. L. Dunn”), from whom
           [Appellant] represented that he would receive, as
           developer, thirty percent of the $61,500 purchase
           price. He verbally agreed to construct a road, clear
           land for the dwelling, drill a well, bring in electricity,
           and install a septic system. Kelly made a down
           payment of $6,200, and between May 29 and
           October 11, 2010, paid [Appellant] an additional
           $23,750 with [Appellant] signing receipts for $8,200
           that referenced a septic survey and septic materials.

                  No sewage permit was ever issued, although
           soils there were determined to be suitable for an in-
           ground septic system. The only development that
           occurred on the property was some clearing and
           bulldozing for a roadway. W. L. Dunn received none
           of the sums paid by Kelly, and Kelly received neither
           a deed to the property nor any refund. [Appellant]
           avoided all of Kelly’s later attempts to contact him.

Trial Court Memorandum and Order, 4/11/13, at 1-4 (footnotes omitted).




                                     -4-
J-S67027-14


       On November 23, 2011, the Commonwealth filed a nine-count criminal

complaint charging Appellant with three counts of theft by deception, two

counts of theft by failure to make required disposition of funds, three counts

of securing execution of documents by deception, and one count of

deceptive business practices. Appellant was arrested on December 1, 2011.

On August 20, 2012, following a non-jury trial, Appellant was found guilty of

three counts of theft by deception, one count of theft by failure to make

required disposition of funds, and three counts of securing execution of

documents by deception.            Appellant was found not guilty of the two

remaining counts of theft by failure to make required disposition of funds

and deceptive business practices.          On December 10, 2012, the trial court

imposed an aggregate sentence of four to eight years’ incarceration as well

as a total of $2,600.00 in fines and $74,350.00 in restitution. 3 Trial Court

Sentence Order, 12/10/12, at 1-2.4


____________________________________________


3
   The trial court imposed consecutive terms of one to two years’
incarceration and a fine of $500.00 on each of the three theft by deception
counts, for an aggregated three to six years’ incarceration and a $1,500.00
fine. On the count of theft by failure to make required disposition of funds,
the trial court imposed a $500.00 fine and one to two years’ incarceration
consecutive to the convictions for the three counts of theft by deception. On
each securing execution of documents by deception count, the trial court
imposed a $200.00 fine and a term of three months to two years’
incarceration concurrent with the sentence for theft by failure to make
required disposition of funds, but consecutive to the sentences for theft by
deception.     Thus the aggregate sentence was four to eight years’
incarceration plus $2,600.00 in fines. The trial court also ordered restitution
(Footnote Continued Next Page)


                                           -5-
J-S67027-14


      On December 20, 2012, Appellant filed a post-sentence motion.       On

April 11, 2013, the trial court, granted the motion in part, acquitting

Appellant of the charge of securing execution of documents by deception

regarding the Stegmans, and reducing the amount of restitution awarded to

the Spahns. Trial Court Memorandum and Order, 4/11/13, at 1-2. The trial

court denied Appellant’s remaining requests for relief.   The April 11, 2013

order modified Appellant’s sentence accordingly.5 Id. at 15-16.

      Thereafter, Appellant timely filed a notice of appeal on May 2, 2013.

On October 22, 2013, this Court dismissed the appeal for Appellant’s failure

to file a brief. Superior Court Order, 10/22/13, at 1.

      On December 9, 2013, Appellant filed pro se a PCRA petition. The trial

court appointed counsel, and counsel filed an amended PCRA petition on

                       _______________________
(Footnote Continued)

in the amount of $29,950.00 to Kelly; $19,350.00 to the Spahns; and
$25,500.00 to Steven Stegman.
4
 The trial court’s sentencing order is not paginated. For ease of reference,
we have numbered the pages of the sentence order sequentially.
5
  The trial court did not modify its sentence on the three counts of theft by
deception, the one count of theft by failure to make required disposition of
funds, or two of the counts of securing execution of documents by
deception.    The trial court vacated Appellant’s conviction for securing
execution of documents by deception, with respect to Steven Stegman, and
therefore eliminated that portion of Appellant’s sentence for an aggregate
sentence of four to eight years’ incarceration, plus $2,400.00 in fines. The
trial court also modified the award of restitution to $29,950.00 to Kelly,
$9,350.00 to the Spahns, and $25,500.00 to Steven Stegman, for an
aggregate total of $64,800.00.




                                            -6-
J-S67027-14


March 7, 2014. This amended petition requested permission to file a nunc

pro tunc appeal to this Court. On March 19, 2014, the trial court reinstated

Appellant’s right to directly appeal his judgment of sentence nunc pro tunc.

Thereafter, on April 14, 2014, Appellant timely filed the instant appeal. 6

        On appeal, Appellant raises the following issue for our review.

                I.         [Whether the] Commonwealth failed to show
                           that the Appellant engaged in deception in the
                           sale of these lots[?]

Appellant’s Brief at 5.

        Appellant’s        issue    raises    a    challenge   to   the    sufficiency    of    the

Commonwealth’s evidence in support of his convictions. We begin by noting

that “[t]he standard we apply in reviewing the sufficiency of the evidence is

whether viewing all the evidence admitted at trial in the light most favorable

to the verdict winner, there is sufficient evidence to enable the fact-finder to

find    every        element       of   the       crime   beyond     a    reasonable      doubt.”

Commonwealth v. O’Brien, 939 A.2d 912, 913 (Pa. Super. 2007) (citation

omitted). The determination of whether there is reasonable doubt is solely

for the fact-finder and we will not disturb its finding unless the evidence is

too     weak         and    inconclusive      to     support   any       probability     of    fact.

Commonwealth v. West, 937 A.2d 516, 523 (Pa. Super. 2007), appeal

denied, 947 A.2d 737 (Pa. 2008).                    Moreover, “[t]he Commonwealth may

____________________________________________


6
    Appellant and the trial court have complied with Pa.R.A.P. 1925.



                                                   -7-
J-S67027-14


sustain its burden of proving every element of the crime beyond a

reasonable        doubt    by    means       of    wholly      circumstantial      evidence.”

Commonwealth v. Perez, 931 A.2d 703, 707 (Pa. Super. 2007) (citations

omitted).     “[T]he trier of fact, in passing upon the credibility of the

witnesses,    is    free   to   believe    all,   part,   or   none   of   the     evidence.”

Commonwealth v. Rivera, 983 A.2d 1211, 1220 (Pa. 2009) (citation and

internal quotation marks omitted), cert. denied, Rivera v. Pennsylvania,

560 U.S. 909 (2010).

       Appellant argues         that the       Commonwealth presented insufficient

evidence to show that he engaged in theft by deception, and securing

execution    of    documents      by      deception.7       Appellant’s    Brief    at   9-11.

Specifically, Appellant contends there is insufficient evidence to prove the

element of deception for the aforementioned charges.                  Appellant’s Brief at

12. Appellant asserts that he did not deceive Kelly because the installation

of a sewage system on Kelly’s lots did not exceed $15,000.00, which was

consistent with a term in the contract of sale with Kelly. Id. at 9. Further,

Appellant argues that the Spahns did not need a sewage system because

____________________________________________


7
  We note that in his concise statement, Appellant did not contest the
sufficiency of the evidence for his conviction on count 5 for theft by failure to
make required disposition of funds. Therefore, we deem this issue waived
on appeal, and we will not address it. See Commonwealth v. Garang, 9
A.3d 237, 244 (Pa. Super. 2010) (concluding appellant must specifically
assert which convictions he is challenging in his 1925(b) statement to
preserve sufficiency of the evidence argument).



                                             -8-
J-S67027-14


they did not intend to erect a permanent structure on the lot.       Id. at 10.

Moreover, Appellant contends that the Commonwealth did not prove that the

purchasers sustained a pecuniary loss as a result of the allegedly deceptive

practices.     Id. at 10-11.          Therefore, Appellant concludes, “there is

insufficient evidence of record to convict the Appellant of attempting to

deceive anyone regarding any of the lots.” Id. at 12.

       The trial court authored a comprehensive 14-page memorandum that

properly disposes of each of Appellant’s claims. The trial court found that

there was ample evidence to sustain Appellant’s convictions for theft by

deception and securing execution of documents by deception.          Trial Court

Memorandum and Order, 4/11/13, at 5-11.             The trial court conducted a

thorough discussion of the deceptive conduct of Appellant regarding each

count of each crime for which Appellant was convicted, concluding the

evidence was sufficient to convict Appellant of each crime, except for one

count of securing execution of documents by deception regarding the

Stegmans.8 Id.

____________________________________________


8
   In its brief, the Commonwealth addresses the Appellant’s claims solely as
weight of the evidence claims.         Commonwealth’s Brief at 15.         The
Commonwealth contends that was the standard of review in both the trial
court opinion and Appellant’s 1925(b) statement.            The Commonwealth
claims Appellant’s sufficiency of the evidence challenges are waived because
said challenges are not raised in Appellant’s brief to this Court. We disagree.
Appellant’s post-trial motion raised the sufficiency of the evidence issue, his
1925(b) statement preserved it, and the trial court memorandum addressed
it. See Trial Court Memorandum and Order, 4/11/13, at 1 n.1 (noting,
(Footnote Continued Next Page)


                                           -9-
J-S67027-14


      The trial court concluded that the evidence was sufficient to sustain

Appellant’s convictions on the three counts of theft by deception. Regarding

the Spahns, the trial court noted that even though the Spahns may not have

initially needed sewage facilities, the evidence established the Spahns would

not have purchased the lots if such facilities could not be added and

Appellant assured them that the facilities could be added. Id. at 5. The trial

court concluded that Appellant committed the crime of theft by deception

beyond a reasonable doubt “[b]y (1) creating or at least reinforcing th[e]

false impression [that the lots were amenable to an in-ground septic

system] and (2) intentionally failing to correct it [despite the SEO informing

Appellant the soils would not perk], thereby (3) obtaining $7,500 from the

Spahns ….” Id. Further, the trial court found Appellant committed theft by

deception in the sale of lots to the Stegmans when Appellant “(1) created

and (2) failed to correct the Stegmans’ false impression tha[t] his

improvements [of installing a spring water holding tank] would render their

lots suitable for building a cabin, thereby (3) obtaining from them $30,000

at closing.”    Id. at 6.        With respect to Kelly, the trial court observed

                       _______________________
(Footnote Continued)

“[t]he [post-trial] motion appears instead to be based upon insufficiency of
the evidence.”). Appellant raised the sufficiency of the evidence in his brief.
Appellant’s Brief at 2 (setting forth the scope of review and standard of
review for insufficiency). Appellant also raised the weight of the evidence in
his post-trial motions and 1925(b) statement, but has not challenged the
weight of the evidence on appeal. Therefore, we address Appellant’s claims
as sufficiency of the evidence challenges.



                                           - 10 -
J-S67027-14


Appellant’s “intentional failure to correct Kelly’s false impression that a septic

system would be installed … [led] Kelly to pay him $8,200 and thereby

satisf[ies] all the elements of theft by deception.” Id. at 7.

       The trial court also found the evidence was sufficient to support

Appellant’s conviction of two of the three counts of securing execution of

documents by deception.9 The trial court explained that Appellant obtained

a total of $8,850.00 in checks from the Spahns by representing that a

prefabricated cabin would be erected on their property and by representing

that he would perform electrical service. Id. at 10. Appellant cashed the

checks from the Spahns, but did not use the proceeds to hire a contractor to

construct the cabin or to furnish electrical service.       Id.   Further, the trial

court concluded “that the evidence demonstrated beyond a reasonable doubt

that Kelly was deceived into paying $8,200.00 towards a septic system that

was never installed.”      Id. at 11.     Moreover, it is clear from the preceding

discussion that Appellant’s deceptive conduct directly caused a pecuniary

loss to the three purchasers.         Therefore, viewing the evidence in the light

most favorable to the Commonwealth as the verdict winner, the evidence

was sufficient to sustain Appellant’s convictions. See O’Brien, supra.



____________________________________________


9
   As previously noted, the trial court granted Appellant’s motion for
judgment of acquittal on count 8 for securing the execution of documents by
deception regarding the Stegmans.



                                          - 11 -
J-S67027-14


       We have reviewed the record in its entirety and have considered the

merits of Appellant’s claims. Following our careful scrutiny of the certified

record, including the notes of testimony, the parties’ briefs, and the

applicable law, we conclude that the trial court’s factual findings were

supported by the record, and its legal conclusions were entirely proper. The

well-reasoned opinion of the trial court provides a detailed analysis of the

law of this Commonwealth as related to the facts of this case. The trial court

then wholly refutes each of Appellant’s arguments.           Accordingly, we

conclude that the April 11, 2013 memorandum and order of the Honorable

John F. Spataro comprehensively discusses and properly disposes of

Appellant’s claims. Therefore, we adopt the trial court’s opinion as our own

for purposes of this appellate review, and affirm the April 11, 2013 judgment

of sentence.10

       Judgment of sentence affirmed.




____________________________________________


10
   We note that Appellant’s weight of the evidence claim and Appellant’s
reconsideration of sentences argument, addressed by the trial court on
pages 11-14 of its opinion, were not pursued by Appellant on appeal.
Therefore, we will not review those claims, and our disposition in this matter
pertains solely to Appellant’s challenges to the sufficiency of the evidence.



                                          - 12 -
J-S67027-14




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/8/2015




                          - 13 -
                                                                                                      Circulated 12/16/2014 11:08 AM




  [N   THE COURT OF COMMOl'(                  PLE;\~;     OF CRA WFORD COUNTY, PENl\SYLVANIA

                                                  Criminal Division


Commonwealth of Pen nsylvania

                  VS.                                                        No. CR 973 - 201 I

LLOYD ALONZO DECKER, DcC.ndant

                          Douglas W       FerlJl.l~'on.   Esq., Ass/slant DistrIct Aflorney
                 Bruce A. Barrclf, Esq" First Assistant Public: Defender/or Dejimdant

                                       MEMORA I~ DUM             AND ORDER

Joho 11. Spataro, 1.

         fhe Defendant. Lloyd Decker (" D!cker"), is purportedly a developer who sold lots to

David and Jennifer Spnhlllthe "Spahns") a,d to Steven and Deborah Stegman (the "Sregmans").

and contracted to sell lots to Thomas D. J< elly ("Kellyl'). He was convicted following a bench

trial of three counts of tlleft by deception, from the Spahns) Stegmans, and Kelly - relonies of me

third degree, 18 Pa.C.S. § 3922(a){3); one count of theft by fail ure to lUake reqllirt!d disposition

of funds reoeived, from Kell y - also n felo 'y of the Ihird deBTee, id. ~ 3927; and Ihrcc COlllUS of

securing execution of documents by deception, fro m the SPD:hns,                      Stegmans~     and Kelly - second

d~grcc   misdemeanOI's, id. § 4 114. D~cker 'las moved post-sentencing for j\ldgmcnl of acquittal,!

or in the alternative. for a new trial, and if addition, for              [econ~ideratjon     of his sentences. Upon

review, we are convinced of the sufficicnc:' of the evidence to support ail but one of his criminal

convictions. Of the count of securing ext cution of documents: by deceiVIng the Stegmans, we

acquit Decker and modi fy our Sentence Order accordingly.                           We also reduce the         JUllOllnt   of

I We ctlnslrue Decker's "MOlion in Arrest of Judg;llent" as a mntwl) for judgment of acqultlol in cnnnmnity wilh
the Comment to Pa.R.Crfm 1'. 606, which limits thl! fonnC1'" to "raising r. Ghsllengc blCied un the court', JurisdictIon,
orl double jeopardy, or on Ihe stilll\tc of limirotlons " ' rhc motion nppeil,.                                                                                  Circulated 12/16/2014 11:08 AM




rt:slitution awarded the Spahns. We othCIWise dismiss his motion and request fo(' recomildcnnion

of his sentences for the reasons set lorth in this Memorandum.

                                          Findings of Fact

       Sp:t itns: Responding to Deckt:r's Internet advertisement for the sale oflolS along French

Creek in Crawford COUtllY, Mr. Spalm aTanged to meet with Decker at the site in early 2010,

They verbally agreed that Deoker would have so me trees removed, the land leveled, and        11   water

well installed. Mr, Spahn \VaS assured that electric service would be available and, while the

Spahns initially did not need tht:m, 'Sewlge facilities would not be a concern because of the

property's remote location in East Fairfield 'lownship. The purchase priee wns set a,l $15,000.

Closing was held sometime between January 19 and February 1,2010, prior to which some tree

removal and grading had been done. A wdl was subsequently completed,

       The local sewage enforcement Qff cer (the "SE~"), after inspecting the SpalutS' land on

April 14,2010, informed Decker thal the soils would not pass a perk test, i.e,. were unsuitable

for uny type of in.-groWld septic system cl .gible for a pcnnit. Oecker never disclosed the SEO 's

report 10 the Spahns. nor did be offe.r to re: cind the purchase and sale transaction.

        By check dated May 27, 2010, DtlCker wa., paid $1,850 for electric service, which was

never provided. In [be following monrns: Decker twice contacted Mr. Spahn and succeeded 1n

IDtcresting him in the purchase o f a   pr~hbricated    log cabin to be built on the purchased lots.

They met on August 5, 2010, and Decke ' was paid $500 cash and $3,000 by check, with the

balance   Qr the $7,500   purchase price puit , by check dated August 13,2010. All check.1i were

immediately cashed.        Decker verbally :ontracled with BerUwnin Byler ("Byler") for the

installation of the cabin. No huilding pemlit was e"~r sought, for which a sewage pennit would

have been a prerequisite.
                                                                                          Circulated 12/16/2014 11:08 AM




        Byler substantially completed the )orlable cabm, though at a height Decker had 'i'pecified

of about tJlirty inches above ground in violation of 'loning regulations; a minimum of eight and a

half feet was requi red because the property lay in           iI   nood zom:. When the only payments Oyler

received from Decker were two checks, both of which bounced, he removed the cahip. The

SpRhn~ were never refunded any of            the money they paid Decker lor eiTher the cabin or electric

service, and their telephone cal ls to him w!mt unretumed.

        S tegma ns: Also responding to Decker's Internet advert isements, Mr . Stegman met with

him on April 14. 2010 and discussed plam to build a cabin on lotsndjoining the Spahn propeny.

They executed a sales agreemcnt lcn               d uy~   later, setting the purchaiie price at 530,000 and

appending a li st of improvements consi:>ril g of tree removal, levcling, planting grass, and adding

driveways and uti lities, with completion being "weather dependent."                  The specified utilities

included   " I-I ~O.   electric, and spring water holr.1ing tank (1000 gal}." Clusing was held on May

15, 2010, and prior or subsequent thereto l1e property was leveled, grass plantell. identified trees

cuI down, graveled driveway added, and 3 iixty foot we ll dug.

        Electrical serv ice was never eswblisbcd. nor was a permitted sewage system c\lcr

installed. Decker knew from the SEO's AJlril 14,2010 report, which had evaluated the Stcgman

as well as the Spahn lots , tnat an In-grounlt sewage system "vas impcnnissible. He nevertheless

later intbrmed Mr. Stegman that a stake illdicated the location of the spring water holding tank,

wi thout disclosing that slJc h a tank did not mnstillrte an allowable ~eptic sys1em.1

         Kelly; After also viewing aD hue n et advertisement posted by Decker, Mr. Kelly met

with him on May 6, 2010 to evaluate the )fiered real estate along French Creek as                 8   si te for a

weekend getaway cottage. DeckeT suggcs:cd a fresh water holding lank as an adequate sewer



a TIicre is considerable doubt a.. whether any tank had been installed.
                                                                                                 Circulated 12/16/2014 11:08 AM




system, which Kelly refused. They that day signt:::d an Agreement of Sa.le. expressly coutingcm

upon approval for a sewer s),stem cQsting no more than fiftee n thousand doltars.'

           The property was owned by W,                  ~,   Dunn Construction Company ("W, L. Dunn''), from

whom Decker represented that he would receive, as developer. !.hirt)' percent of the $61 ,500

purchac;e price. He verbally agreed (0 construct 8 road, clear land for the dwdling. drill a well ,

bring in electricity. and install a septic lystem, Kelly made                    Ii   down payment of $6,200, and

between May 29 and Octobcr II, 2.0"10, i=aid Decker an additional $23,750. with Decker !\igning

receipts for $8 1200 that referenced a septit: survey and septic materinls.

           No sewage permit was ever issued. although soils tbere were determined to be suitable

for an in-gl'Ound septic system. The ani), development thal occurred on the property was some

clearing and bulldo~ing for Broadway. 'N, L. Dunn received none of the sums paid by Kelly,

and Kelly received neilher a deed to the J1roperty nor any refund. Decker avoided all of Kell y's

later altempts to contacl him.

                                            Motion for Jud gm ent or Acquittal

                                                       Tht:ft by Deception

            Theft by deception is defined as intemionally obtaining property of another by deception.

18 P3.C.S.A. § 3922, Deceplion ucuun upon failure 10 correct a false impresslOn that one

previously created OT reinforced . 18 Pa ( >S.A. § 3922(a)(3), The essential componenl:i of the

offense charged nre thus: (I) creating or Icinforcing a false i mpression~ (2) inh::ntiunally failing

to correct that impression; and (3) thereby obtaining property                   or another,   See CommomvetJlth v

Fish"" 6R2 A.2d 811. 8 13-14 (Pn , Sup"" Ct.), appeal denied, 5.6 Pa, 691 (1996),




 J   It is UrtclCIli wh() Wil~ intended \0 benefit by the dallllr limitation .
                                                                                                     Circulated 12/16/2014 11:08 AM




        Co unt 2 (S l,ahns): The Spalms did not need sewage. facilities at the time of purchilSe, as

Uley planned Initially to park         deceptIon   thru !t~   him into the
criminal arcn""
                                                                                              Circulated 12/16/2014 11:08 AM




septic system. The SE~ placed the initial cost at between $16,000 and $24,000. Trial Tr. at 15-

J8. Tbis clearly was not an expense Mr.           ~.palm   ant ioipated.

        Counl 3 (Stcgmans): Mr. Stegman communicated his building plans, and consequent

need for the installation oj' a st1'lic system, wben he first mel with Decker on April 14,2010.

Decker reportedly replied "that he w()uid put in the spring waler hQlrlinJ; tank and that was

okay." Stegman Trial "fr. al 8. He kn~w lr should have knowll, as a developer, that any building

permit would be conditioned bpon an acceptable -"ewer system . lnfonned by the SEa that no ill~

ground septic system could be permitted ,)II the Stegman lots, he nevertheless proceeded to close,

and Inter represented that such a .sys em had been installed as one of the a!9"ced upon

improvements.

        Decker thus both (l ) created and (2) failed to correct the. Stegmans' false impression tha.n

his improvements would render their lnts suitable for building                   8   cabill, thereby (3) obtaining

(rom them $30,000 at dosing. His intcllt to create that impression and to conceal its falsity aro

amply demonstrated by his informing the Stegmans that a stake indicated the location of the

system be supposedly had installcd,T Siegman Trial Tr. at 8-9; Trial Tr. at 136; cf Fisher, 682

;\.2d                                                                                             Circulated 12/16/2014 11:08 AM




Stegman Trial Tr. at 7. "Spring water hclding tank" was a pparcnUy a phrase he concocted to

hide his deception. which only further validates his convictlOn.'

        Coun t 1 (Kelly): Mr. Kelly was led 10 believe Calsely tbat the prupcrty he had contracted

to purchasc would be developed, and then deeded to him for the construction of                        II   vacation

cottage. Decker never paid for a septic survey, nor applied for a permit, but nevertheless ~igned

receipts referencing septic system matel'it ls and survey. 1Ie told Kelly that "we're ready to go

and gel this done," and blemed delays on " [I]he sewage inspector being sick Dnd the papt!fWork

being at the EPA." TriaJ Tr. at 74-75, " 9~~O. His intentional fai lure to correct Kelly 's false

impression that   Ii   septic system would be installed - sn impression nourished by the receipts and

eX.cuses - lead Kelly to pay him $8,200 al d Ulen;by satisfy aJl the elements of theft by deception.


                         Failure to Make Required Disposition of F unds Received

The offense of failure to make required disposition of funds received is defU1cd as follows:

        A person who obtains property upon agreemenl, or subject to a known legal
        obligation, to make specified pa) ments or other disposition, whelher fl'O m .c:uch
        property or its proceeds or from his own propeny to be reserved in cquivalcut
        amoum, is guilty of then if he int(,ntionully deals with the property obtained as his
        own and fails to make the required paynlent or disposition ....

IR Pu.C.S.A. § 3927(0.). The four Ciet1ents of the crime are thus: ( I) obtaining property of

another (2) subject to an agrccmcnl or known legal obligation to ma.ke specified payment or

other disposition tbereof, (3) intentioMlly dealing with such property as one's                        own~     and

(4) failing to make! the required paymcrt or disposition. Commc)t"l.wealfh v Crafton, 337 A.2d

1092, 1094-95 (pa. Super, Ct. 1976), co,'€c/ed, 599 A,2d 135J ( 1991) ,

        Cou nt 5 (Kelly): Decker had arranged with W. L. Durm 10 receive thiny percent of the

proceeds fo r developing and sellin& the lot" that were offered for sale to Mr. Kelly. Trial Tr at


I Mr. Stegman's lc.;tim ony was more credible than anything olTered by OeGkcr 10 explain thl$ play on words.
                                                                                                  Circulated 12/16/2014 11:08 AM




84, 89 1 ll 5. He received_$29,950 fro lll Kelty in pal1iai paymem of the $61 ,500 purchl:lse price,

and paid nothing tu W. L. Dunn. Trial Tr. at 86-90. 122. Obtaining, funds from Kelly aJJd fdi\ing

to remit them to.     w. L.. DUlln pursnant to t heir agr~emel1t            satisfies all but the fe lonious intent

element of the offen~e of fa.ilun: lO make required            di~positj(]n   of fUllds received.

         Decker displayed an utter disrtlgurd for his principal,                w. L.   Dwul, ill bandling Kelly 's.

initial depos it and later nayments: "as 101lg as I hud my 30 percent - or tha.t T received my 30

percent, he [Kelly] eouid close at any         tinH~   with Dunn." Trial Tr. at 140. W. L. Dunn anticipated

receipt of 100 percent of lht: sale pl'Oceec.s, from which De                                                                                                Circulated 12/16/2014 11:08 AM




his avoIdance of Kelly and Dunn, and hi, retention of Kelly's payments establish his tntent to

deal with thesaie proceeds as his-own.' 1

        Decker is mi~taken Ihat his conviction of two theft crime!. (Counts 1 and 5) wa:;

erroneous because both involve "exactly the same money," as Count I is grounded solely upon

that portion of the $29,950 that Kelly paid him towards a seplic system ($8.200). Even if

accurate, his contention is unsupported il. thc cast law. E.g. . CO/IJnlomveaflh                   \I.   Fuvinl!er, 516

A.2d 1:186, 1388 (pa. Super. Ct. 1986) (hffinning bookkeeper's conviction of both offenses on

the basis of the sam e missi ng checks) Ndthcr offcllse, moreover, is a lesser included offense of

the other, a., required for merger; they involve different              aClS   and different menIal states. See,

e.g., Commonwealth v. Evam, 901 A.2d 528, 536-37, 2006 PA Super l32. Count I is based

upon D~cker deceiving Kelly into payillg $8,200                  Cor a non-existent sewer system,'1 whereas

Count 5 is predicaled upon Decker's abrosation of duty to pay W. L. DlUUl. Deeker intentionally

deprived Kelly of money (COlict I), and in addition. intcntionally used W. L Dunn's money as

hi:> own (Count 5).11

                              Securing Execution of Documents by Deception

         A person comm its the offense of securing execution of documents by deception "if by

deception he causes another to execute a ly instrument affecting Or purporting to affect or likely

to affect the pecuniary interesl of any pe: ·son." 18 Pa.C.S.A § 41 HI. Decker was charged with




II The. C01nmonwealih wa.c; not required to offer ttlSlirnony as to how Decker actually used those.: payments as his
own. Commonweallh v. Frftr. 470 A2d 1363, 13,7 (pa. Supcr. Ce. \983) (diclum); SI;I1! C,Qjlon, 8IJpf(J.
11 Acconllng IU the SED, Kelly's system would hove cost only S6,OOO. Trial Tr. 1l1 18
u Dcc:k~r'5 nrgume.nl mighl be. applicable: in re~~rd to the Spahns. from whom he wa, IIlso churgeJ with theft by
d«eplion (Count 2) as well as theft by [allure to make required distribution o[ funds recoi'led (Cuunt 4): The /iller
Count w"s b...ed UJ'O" Decker's failure . alt intemedlnry. to pall Byler any of the 5:7.500 Ihllilhe Spohns ll"id him fo'
the cabIn - the !lame S7,SOO that fonned the basis of his conviction on Count 1 (supra). Wt need n01 oonsider the
merits ofhi~ Ilrgument. however. beeause Decker was acqui tted ofColJol4.
                                                                                         Circulated 12/16/2014 11:08 AM




obtaining che ck payments     oy   deception from the Spahns and the Stegmans-, and obtaining

aontrilclS as well as check payments from                                                                                                          Circulated 12/16/2014 11:08 AM




is a civil matter. His Count 7 conviction. however. rests upon execution of checks for t.he cabin

rather than the sales agreement.

        Co unt 8 (Stegmans):                  An esscnliHI clement of the crinlc of securing execuuon of

documt!nts by deception is an "instrument" IIffccting !l pecuniary interest - in this case, a check.

Al lhough we have concluded lhat the Steglllan.s                    w~re   deceived into paying Decker $30,000 for

their property   (~e   Count I). the Commonwealtb did not present evidence of any check                                   Or   checks

having been executed in payment of                   tht~   purcbase pnce. Decker's judgment of sentence on

Count 8 must therefore be vacated upon n:consideralion.

         Co un t 6 (Kelly),             In our discussion of Count 3, we determined that the evidence

demonstrated beyond a reasonab le doubt that Kelty was deceived into paying $8,2UO towards a

septic system thtlt was never in.l5talled . P1.Ylllcnl was via three checks which Decker casbed and

for which he signed receipts (Com.'s E)(s. 9 & to). Obtaining, by deception, $8.200 in cheuk

payments from Kelly satisfies each of the elements of the cnme of sC!Curing execu1ion of

documents (checks) by deception.

        Decker denies any fraud or decepHon because he disclosed his principal, W. L. Dunn. As

his conviction is based upon the septic system payments, we need not determine whether the

Commonwealth established fr.J.ud in the execution of the Kelly sales agreement.

                                                   M Ol ion   ror NewTria l

         Tn moving for a new trial, Oeckc) evidently contends that Ihe verdict was                                COnlrary 10       the

weight of the evidence. 14 For a new lriul to be awarded. the verdict must be so contrary to the

evidence as to I'shock one's sense of just ce." Rivera, supra n.13 . The evidence, on the contrary,

14 Mr. Decker has not specifically alleged tballrn weig.ht ohhe evidence does not sllppon hiS convjolion5. We nev-.
enheless address Iho mol/on      a~   going \0 the wei.;tn of Ihe   evid~nel:,   lecagniziliS Ihal a fno! ion   rOI "   nl!;w .rial mllsl
concede its suflicrenc)" for otherwise me defel'ldam would be placed in doubie jcopardy. CDinmomv(.ulth v. RIVera,
911) A.21i 1211 , 1225 (pa.   2009) ~   Commonwe(llth v. WJlIfema)l, 48.5 A,:Zd 4:\9, 462(PI'I Super. (;t. 1984).
                                                                                                     Circulated 12/16/2014 11:08 AM




suggests that Decker's modus operandi \Vas to do just enough i> ite preparation to create the

illusion that he was proceedIng with substantive lot improvements. Quite apart from the

diminution in value of their lots hecause the soils there wi ll not perk, the SpalUlS did not get                               9

cabin, and the Stegmans did not get utilities for whid\ they paid. Kelly receh,ed nothing at all.

Wo discern no facts suggesting that juslicl! was denied, rather than servt'o. See Rivero, 983 A.2d

at 1225-26.

                                           ReconsideratioD of Sentences

          The provisions of 42 Pa.C.S.I\.               ~   9721(b) guide       uS 111   reconsidering Ibe se.ntcnccs

imposed on Dt:cker:

          The court shell follow th~ general prindple that the sentence imposed should call
          fo r confinement that is consistent with the prolcction of the public., the gravity of
          the offense as it relates to the impact on the life of the victim and on the
          community. and the rehabilitativ«) needs of the defendant The court shall also
          consider any guidelines for se ntencing adopted by the PeJUlsylvarua Commission
          on Sentencing and taking effect J: ursuanl to sec tion 2 155 (relating to publication
          of guidelines for sentencing).

We review again the prcwscntencmg Tepert (showing inter alia co:wictions in 2008 for criminal

mischief and in 2009 fo r receiv ing ::;tolen properlY), and we also take into account such factors us

the rmture of his crimes, his character, and his demeanor at trial and apparent lack of remorse.

&e genel'ully Commoflwea{ln v. Ems, 70) A.2d 948, 958 (Pa. Super. CL 1997).

              On Counts 1. 2. and 3 of theft b:' deception, with an offense gravity score of four ') and

having a prior record score of two. Dl.Nkt:r was sentenced to incarceration for a minimum leon uf

twelve months. well within thc standard range sentence of three to fourteen months established

hy the guidelines. His sentence of incar.;eration for a minimum of twelve months on Count 5 is


 I) With respect 10 CoUllts 1 and 3, {herb excccdlhS S25,OOO.OO, the .icntenclng guideline foml included wilh IRe rre-
:>                                                                                                  Circulated 12/16/2014 11:08 AM




also within the standard range of three to fourteen months for failure to make required

disposir ion of funds received .'6' Decker a so received.l standard ran~ sentence of three months

incarcerdtion on each of his conviction~ on Counts 6 1 7, and 8 of securing execution of

documents by deception. 11

          These sentences in accordance with the guidelines recognize the gravity of his offensefi

and the impact on his multiple victims and, it i~ hoped, present an opportunity for rehabilitativ                                                                                   Circulated 12/16/2014 11:08 AM




          We IlJ'C constrained, however, tJ) agree wilh Decker that the amOllnt of restitut ion

awarded the Spalms should be reduced from S19,350 to the $9,350 they paid him for a cabin and

electrical    ~ervice.   While the Spahns may have purchased their lots on lhe false assumption.,

reinforced by Decker, that un in-eraund septic system could be added later, it was not shown Ihal

Decker knew of the falsity of that assumption until JeLivl!ty of the SEQ's report months later.

There is thus no evidence that he knowingly failed to correct a false impression m tbe time he

obtained the $ 15,000 purchase price, or ti!at he caused the. Spahns to execute check payments at

clo~ing   by deception .

          Decker's convictions on Couols ;. and 7 remain because they pertain to the cabill and

electricity. fo r which restilution is prqperly ordered. rhe additional rest itution, baseu upon the

difference between the purchase price for lhe Spabns' property and its fai r mW'K.et value (without

septic sllitability), cannot, however, be sustained.

          Accordingly. we enter the following ORDRR:


                                               ORD E R

          AND NOW. thi s 11 Ih day of April2UJ3. for Ule reasons sei forth in (he fbrego in!; Memo-

randum, th e followi ng is ORDERED:

          I) Defendant's judgment of convbtion afCount. 8. Securing Execution of Docume.nts by
             Deception. with respect to Stcv:m Stegman, is vacated.

          2) The Additional Sentence oftbt Court Order da.ted the 10th dllY of December, 2012 is
             modified to read as fol[ow~ :

       Upon a conviction for Securing E::ecutio n of Documents by Deception. Counts 6 and 7,
each misdemeanors of tile second degree, the sentence of tbe Cou{'I is as follows :

          •    Pay a fine of $ 200.00 (or each count, bringing: th e a ggr~ga tcd tota l to S 400.00.

          •    Serve a period of [ncarceratioll in a State Co rrectional [nstitulion to be determined
by the Uepartment of Corrections for a minimum term of            3 months to a maximlJm tcrm of
                                                                                Circulated 12/16/2014 11:08 AM




24 months, for each ofCoullts 6 and 7, (oully ooncurrent with the !)entcnce imposed above for
the conviction at CountS, but consecutive to the st-"l1tcnccs at Counts 1,2 and J witb pre-
sentence incarceratiou credit of  0     days,

       3) Tbe Additional Tenns of Senlc!,!ce of the Court Order is modified to read lilt rollows;

           • Pay restinllion Lo T ho mas Kelly io the amount of S 29,950.00; to Dav id and
.Jennift'r Spah n ill the amount or$ 9,35 0.00 and to Stevell Stegman in the amount of
 $ 25,500.00 All payment.... made shall tirst apply toward restitution befofC being applied to
co!;L,>, fines and fees.

       4) The Sentence Summary of the Court Order is accordingly modified to read as
          follows:

        •   The foregoing represents n stale sentence of incarceration aggregated to 48 to 96
m on ths, with 118 days of cred it. The [ lefendan t is RRRJ eligible. having an RRRJ
minmuDi of 40 m o nth ~ . The aggregated lotal fin e is $ 2,400.00. The total restitution is
S 64,350.00.

        5) Defendant's Post· Sentcnce Motion is in all other respects denied.

        6) The Defendant is advised that he has a right to ft le an appeallO the Superior Court.
           Any such appeal mUSt be filed within thiny (30) days from this dale or the:\e matters
           become finaL

        7) The Defendant has tbe right to assistance of coum:el in the preparation of an appeal if
            he chooses to engage in his right to appeal. IfDcfendant cannot afford counsel of his
            own, he has the right to app~ 1 In forma pauperis and couns~1 will be appointed [or
            purpose ofthc appeal.



                                                      BY THE COURT,




                                                      (Signed: John F, Spataro, J.l
                                                                                       Judge